     
To:
  Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
From:
  Citibank, N.A.
Re:
  Collared Accelerated Stock Buyback
Ref. No:
  As provided in the Supplemental Confirmation
Date:
  October 21, 2008
 
 


This master confirmation (this “Master Confirmation”), dated as of October 21,
2008 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Citibank, N.A. (“Bank”) and Gilead Sciences, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in (i) a Supplemental Confirmation in
the form of Schedule A hereto (a “Supplemental Confirmation”), which shall
reference this Master Confirmation and supplement, form a part of, and be
subject to this Master Confirmation and (ii) a Trade Notification in the form of
Schedule B hereto (a “Trade Notification”), which shall reference the relevant
Supplemental Confirmation and supplement, form a part of, and be subject to such
Supplemental Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and Bank as to the subject matter and terms of each Transaction to
which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if Bank and Counterparty had executed the Agreement on the date
of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency and (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Bank and Counterparty, in each
case with a “Threshold Amount” of USD 100 million; provided that the phrase “or
becoming capable at such time of being declared” shall be deleted from clause
(1) of such Section 5(a)(vi)).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Bank and Counterparty or any
confirmation or other agreement between Bank and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between Bank and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Bank and Counterparty
are parties, the Transactions shall not be considered Transactions under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.

General Terms:

     
Trade Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Buyer:
  Counterparty
Seller:
  Bank
Shares:
  Common stock, par value $0.001 per share, of Counterparty (Ticker: GILD)
Exchange:
  NASDAQ
Related Exchange(s):
  All Exchanges.
Prepayment\Variable
Obligation:
 
Applicable
Prepayment Amount:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Prepayment Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

     
Hedge Period:
  The period from and including the Trade Date to and including the Hedge
Completion Date.
Hedge Completion Date::
  For each Transaction, as set forth in the related Trade Notification, to be
the Exchange Business Day on which Bank finishes establishing its initial
Hedge Positions in respect of such Transaction, as determined by Bank in
its sole discretion, but in no event later than the Hedge Period End Date.
Hedge Period End Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Hedge Period Reference
Price:
  For each Transaction, as set forth in the related Trade Notification, to be
the average of the VWAP Prices for the Exchange Business Days in the Hedge
Period, subject to “Valuation Disruption” below.
VWAP Price:
  For any Exchange Business Day, as determined by the Calculation Agent based
on the NASDAQ 10b-18 Volume Weighted Average Price per Share for the
regular trading session (including any extensions thereof) of the Exchange
on such Exchange Business Day (without regard to pre-open or after hours
trading outside of such regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time (or 15 minutes
following the end of any extension of the regular trading session) on such
Exchange Business Day, on Bloomberg page “GILD.Q <Equity> AQR_SEC”
(or any successor thereto), or if such price is not so reported on such
Exchange Business Day for any reason or is, in the Calculation Agent’s
reasonable discretion, erroneous, such VWAP Price shall be as reasonably
determined by the Calculation Agent in consultation with the Counterparty.
For purposes of calculating the VWAP Price, the Calculation Agent will
include only those trades that are reported during the period of time
during which Counterparty could purchase its own shares under Rule
10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).
Forward Price:
  The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below.
Forward Price
Adjustment Amount:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
Calculation Period:
  The period from and including the Calculation Period Start Date to and
including the Termination Date.
Calculation Period
Start Date:
  For each Transaction, as set forth in the related Trade Notification, to be
the first Exchange Business Day immediately following the Hedge Completion
Date.
Termination Date:
  The Scheduled Termination Date; provided that Bank shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date
to be the Termination Date by delivering telephonic notice to Counterparty,
to be confirmed in writing, of any such designation no later than 11:59
p.m. New York City time on the Termination Date.
Scheduled Termination
Date:
  For each Transaction, as set forth in the related Supplemental
Confirmation, subject to postponement as provided in “Valuation Disruption”
below.
First Acceleration Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Valuation Disruption:
  The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise
Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case may
be” and inserting the words “at any time on any Scheduled Trading Day
during the Hedge Period, Calculation Period or Settlement Valuation Period”
after the word “material,” in the third line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the
Calculation Period, the Calculation Agent may, in its good faith and
commercially reasonable discretion, postpone either or both of the Hedge
Period End Date and/or the Scheduled Termination Date, or (ii) in the
Settlement Valuation Period, the Calculation Agent may extend the
Settlement Valuation Period. If any such Disrupted Day is a Disrupted Day
because of a Market Disruption Event (or a deemed Market Disruption Event
as provided herein), the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for
such Disrupted Day shall not be included for purposes of determining the
Hedge Period Reference Price, the Forward Price or the Settlement Price, as
the case may be, or (ii) such Disrupted Day is a Disrupted Day only in
part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day effected before the
relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the VWAP Price for the
relevant Exchange Business Days during the Hedge Period, the Calculation
Period or the Settlement Valuation Period, as the case may be, shall be
adjusted in a commercially reasonable manner by the Calculation Agent for
purposes of determining the Hedge Period Reference Price, the Forward Price
or the Settlement Price, as the case may be, with such adjustments based
on, among other factors, the duration of any Market Disruption Event and
the volume, historical trading patterns and price of the Shares.
If a Disrupted Day occurs during the Hedge Period, the Calculation Period
or the Settlement Valuation Period, as the case may be, and each of the
nine immediately following Scheduled Trading Days is a Disrupted Day, then
the Calculation Agent, in its good faith and commercially reasonable
discretion, shall deem such ninth Scheduled Trading Day to be an Exchange
Business Day that is not a Disrupted Day and determine the VWAP Price for
such ninth Scheduled Trading Day using its commercially reasonable estimate
of the value of the Shares on such ninth Scheduled Trading Day based on the
volume, historical trading patterns and price of the Shares and such other
factors as it deems appropriate.

Settlement Terms:

     
Physical Settlement:
  Applicable to Bank; provided that Bank does not, and shall not, make the
agreement or the representations set forth in Section 9.11 of the Equity
Definitions related to the restrictions imposed by applicable securities
laws with respect to any Shares delivered by Bank to Counterparty under any
Transaction. The Counterparty Settlement Provisions are set forth in Annex
A hereto.
Number of Shares
to be Delivered:
  A number of Shares equal to (a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount; provided that
the Number of Shares to be Delivered shall not be less than the Minimum
Shares and not greater than the Maximum Shares. The Number of Shares to be
Delivered on the Settlement Date shall be reduced, but not below zero, by
any Shares delivered pursuant to the Initial Share Delivery and the Minimum
Share Delivery described below.
Excess Dividend Amount:
  For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.
Settlement Date:
  The date that is one Settlement Cycle immediately following the Termination
Date.
Settlement Currency:
  USD
Initial Share Delivery:
  Bank shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section
9.4 of the Equity Definitions, with the Initial Share Delivery Date deemed
to be a “Settlement Date” for purposes of such Section 9.4.
Initial Share Delivery Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Initial Shares:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Minimum Share Delivery:
  Bank shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date
in accordance with Section 9.4 of the Equity Definitions, with the Minimum
Share Delivery Date deemed to be a “Settlement Date” for purposes of such
Section 9.4.
Minimum Share Delivery
Date:
  The date one Settlement Cycle immediately following the Hedge Completion
Date.
Minimum Shares:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Maximum Shares:
  For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:

     
Potential Adjustment Event:
  Notwithstanding anything to the contrary
in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend
shall not constitute a Potential
Adjustment Event.
It shall constitute an additional
Potential Adjustment Event if the
Scheduled Termination Date for any
Transaction is postponed pursuant to
“Valuation Disruption” above, in which
case the Calculation Agent may, in its
commercially reasonable discretion,
adjust any relevant terms of any such
Transaction as necessary to preserve as
nearly as practicable the fair value of
such Transaction to Bank prior to such
postponement.
Extraordinary Dividend:
  Any dividend or distribution on the
Shares (other than any dividend or
distribution of the type described in
Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity
Definitions) that has an ex-dividend
date occurring during the Relevant
Dividend Period (as defined below). For
the avoidance of doubt, the Calculation
Agent shall not make any adjustments to
account for changes in extraordinary
dividends under any circumstances under
this Master Confirmation.
Method of Adjustment:
  Calculation Agent Adjustment

Extraordinary Events:

     
Consequences of
Merger Events:
 


(a)   Share-for-Share:
  Modified Calculation Agent Adjustment
(b)   Share-for-Other:
  Cancellation and Payment
(c)   Share-for-Combined:
  Component Adjustment
Tender Offer:
  Applicable; provided that (i) Section
12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical
in the fifth line thereof, (y) by replacing
“that” in the fifth line thereof with
“whether or not such announcement” and (z)
by adding immediately after the words
“Tender Offer” in the fifth line thereof “,
and any publicly announced change or
amendment to such an announcement
(including the announcement of an
abandonment of such intention)” and (ii)
Sections 12.3(a) and 12.3(d) of the Equity
Definitions shall each be amended by
replacing each occurrence of the words
“Tender Offer Date” by “Announcement Date.”
Consequences of
Tender Offers:
 


(a)   Share-for-Share:
  Modified Calculation Agent Adjustment
(b)   Share-for-Other:
  Modified Calculation Agent Adjustment
(c)   Share-for-Combined:
  Modified Calculation Agent Adjustment
Nationalization,
Insolvency or Delisting:
  Cancellation and Payment; provided that in
addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the
Exchange is located in the United States
and the Shares are not immediately
re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American
Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or
their respective successors); if the Shares
are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation
system, such exchange or quotation system
shall be deemed to be the Exchange.

Additional Disruption Events:

     
Change in Law:
  Applicable; provided that Section
12.9(a)(ii) of the Equity Definitions
shall be amended by deleting clause (Y)
in its entirety.
Insolvency Filing:
  Applicable



    Additional Termination Event(s):      Notwithstanding anything to the
contrary in the Equity Definitions, if, as a result of an Extraordinary Event,
any Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Counterparty being the sole Affected Party (provided
that, (i) in the case of a Failure to Deliver, Bank shall be the sole Affected
Party and (ii) in the case of Change in Law, both parties shall be Affected
Parties)) shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9
of the Equity Definitions, Section 6 of the Agreement shall apply to such
Affected Transaction(s).

The declaration by the Issuer of any Extraordinary Dividend will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.



    Relevant Dividend Period:                 The period from and including the
first day of the Hedge Period to and including the later of the last day of the
Relevant Period (as defined in Section 4(f) of this Master Confirmation) and the
last day of the Settlement Valuation Period, if any.

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

Acknowledgements:                      Applicable



    Transfer:                                          Notwithstanding anything
to the contrary in the Agreement, Bank may assign, transfer and set over all
rights, title and interest, powers, privileges and remedies of Bank under any
Transaction, in whole or in part, to an affiliate of Bank (the “Assignee”)
without the consent of Counterparty; provided that (i) Counterparty will not, as
a result of such transfer, be required to pay to the Assignee an amount in
respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement,
(ii) the Assignee will not, as a result of such transfer, be required to
withhold or deduct any amount on account of a Tax under Section 2(d)(i) of the
Agreement, unless the Assignee would be required to make additional payments
pursuant to Section 2(d)(i)(4) of the Agreement corresponding to such excess, in
which case, Counterparty shall have the right to elect that Bank deliver Shares
in lieu of making any such additional payments in cash as if the amount required
to be so paid were a Payment Amount in accordance with Section 14 of this Master
Confirmation, (iii) no Event of Default, Potential Event of Default or
Termination Event with respect to the Assignee shall exist after giving effect
to such assignment, transfer or set over, (iv) at the time of the Transfer, the
transferred Transaction represents a legal, valid and binding obligation of the
Assignee and (v) immediately after such transfer, the Counterparty shall receive
notice thereof.



    Bank Payment Instructions:            To be provided by Bank



    Counterparty’s Contact Details

for Purpose of Giving Notice:         Kevin Olson

Corporate Treasurer
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Ph: 650-522-6217
Fax: 650-522-5497
Email: Kevin.Olson@Gilead.com

with a copy to:

Santosh Ghirnikar
Director, Treasury
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Ph: 650-522-1833
Fax: 650-522-5497
Email: santosh.ghirnikar@gilead.com



    Bank’s Contact Details for



      Purpose of Giving Notice: Citibank, N.A.

390 Greenwich Street
New York, NY 10013
Attention: Equity Derivatives
Facsimile: 212-723-8744
Telephone: 212-723-7362



2.   Calculation Agent.             Bank, unless otherwise specified in a
Confirmation relating to a Transaction. If Bank is the sole Defaulting Party
with respect to an Event of Default or a sole Affected Party with respect to a
Termination Event, Counterparty may appoint a reference market-maker
unaffiliated with Counterparty to act as the Calculation Agent. Bank shall bear
all costs and expenses of appointing a third party Calculation Agent.

3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Bank that:

(a) It is not entering into any Transaction (i) on the basis of, and is, as of
the Trade Date for any Transaction, not aware of, any material non-public
information with respect to the Shares (ii) in anticipation of, in connection
with, or to facilitate, a distribution of its securities, a self tender offer or
a third-party tender offer or (iii) to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares).

(b) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(c) It intends that each Transaction qualifies as an equity instrument for
purposes of EITF Issue No. 00-19 as in effect on the Trade Date. Notwithstanding
the foregoing and without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that neither Bank nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including FASB Statements 128, 133 as amended, or 149, 150, EITF
00-19, 01-6 or EITF 03-6 (or any successor issue statements) or under the
Financial Accounting Standards Board’s Liabilities & Equity Project.

(d) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(e) Counterparty is aware of its reporting obligations as required under
Regulation S-K under the Exchange Act in respect of the Transactions hereunder.

(f) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Bank of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”. Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below. Accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6(c) below. “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the first
day of the Hedge Period for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Bank and communicated to Counterparty on such day
(or, if later, the First Acceleration Date without regard to any acceleration
thereof pursuant to “Special Provisions for Friendly Transaction Announcements”
below).

(g) As of the Trade Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase a number of Shares with a value equal to the
Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(h) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(i) Counterparty will not, during any Relevant Period or, if applicable, any
Settlement Valuation Period, enter into agreements similar to the Transactions
described herein where any initial hedge period, calculation period, relevant
period or settlement valuation period (each however defined) in such other
transaction will overlap at any time (including as a result of extensions in
such initial hedge period, calculation period, relevant period or settlement
valuation period as provided in the relevant agreements) with any Relevant
Period or, if applicable, any Settlement Valuation Period under this Master
Confirmation. In the event that the initial hedge period, relevant period,
calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Termination Date or extension of the Settlement Valuation Period pursuant
to “Valuation Disruption” above, Counterparty shall promptly amend such
transaction to avoid any such overlap.

5. Regulatory Disruption. In the event that Bank concludes, in good faith and in
its commercially reasonable discretion, that it is appropriate with respect to
any legal, regulatory or self-regulatory requirements or related policies and
procedures, for it to refrain from purchasing Shares on any Scheduled Trading
Day or Days during the Hedge Period, the Calculation Period or, if applicable,
the Settlement Valuation Period, Bank may by written notice to Counterparty
elect to deem that a Market Disruption Event has occurred and will be continuing
on such Scheduled Trading Day or Days.

6. 10b5-1 Plan.

(a)          Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. It is the intent of the parties that each Transaction
entered into under this Master Confirmation comply with the requirements of
paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into
under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).

(b)          Counterparty will not seek to control or influence Bank’s decision
to make any “purchases or sales” (within the meaning of
Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, Bank’s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.

(c)          Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplemental Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c). Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

7. Rule 10b-18. (a)  Counterparty (or any “affiliated purchaser” as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not, without the prior
written consent of Bank, directly or indirectly purchase any Shares (including
by means of a derivative instrument), listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Relevant Period or, if applicable, Settlement
Valuation Period, except through Bank; provided that purchases effected by or
for an issuer plan of Counterparty by an agent independent of the issuer within
the meaning of Rule 10b-18(a)(13)(ii) shall not be subject to this Section 7(a).

(b)          With respect to all purchases of Shares made by Bank during the
Hedge Period of any Transaction, Bank will make purchases in a manner so that,
if such purchases were made by Counterparty or an “affiliated purchaser” (as
such term is defined under Rule 10b-18) of Counterparty, they would meet the
requirements of Rule 10b-18(b)(2), (3) and (4) under the Exchange Act, and
effect calculations in respect thereof, taking into account any applicable
Securities and Exchange Commission or staff no-action letters or interpretations
as appropriate.

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a)           Counterparty agrees that it:

(i)       will not during the period commencing on the Trade Date through the
end of the Relevant Period or, if applicable, the Settlement Valuation Period
for any Transaction make, or permit to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act) of any Merger Transaction or
potential Merger Transaction unless such public announcement is made prior to
the opening or after the close of the regular trading session on the Exchange
for the Shares;

(ii)      shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Bank following any such
announcement that such announcement has been made; and

(iii)     shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Bank with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Bank or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to Bank that such information is true and correct. In addition,
Counterparty shall promptly notify Bank of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6(c) above.

(b)           In connection with a Merger Transaction, Bank in good faith and
its commercially reasonable discretion may (i) suspend the Hedge Period, the
Calculation Period and/or any Settlement Valuation Period and postpone the
Scheduled Termination Date of any Transaction and make related adjustments as if
such event were a Potential Adjustment Event or (ii) treat the occurrence of
such public announcement as an Additional Termination Event with both parties as
Affected Parties and the Transactions hereunder as the Affected Transactions
and, for the avoidance of doubt, with the amount under Section 6(e) of the
Agreement determined in a commercially reasonable manner taking into account the
fact that the Calculation Period or Settlement Valuation Period, as the case may
be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act. For the avoidance of doubt, transactions in which the
consideration is solely cash and there is no valuation period shall not
constitute “Merger Transactions” hereunder.

9. Special Provisions for Friendly Transaction Announcements. (a) If a Friendly
Transaction Announcement occurs on or prior to the Settlement Date for any
Transaction, then the Number of Shares to be Delivered for such Transaction
shall be determined as if the words “less than the Minimum Shares and not” and
“, but not below zero,” were deleted from the definition thereof. If a Friendly
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Friendly Transaction Announcement. If a Friendly Transaction
Announcement occurs after the Settlement Date for any Transaction or any earlier
date of termination or cancellation of such Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, then a second settlement
of such Transaction (a “Second Settlement”) shall occur (notwithstanding such
earlier termination or cancellation) with a Number of Shares to be Delivered
equal to the lesser of (i) zero and (ii) (x) the Number of Shares to be
Delivered determined pursuant to the first sentence of this paragraph as if such
Friendly Transaction Announcement occurred prior to such Settlement Date minus
(y) the Number of Shares to be Delivered determined pursuant to Section 1 of
this Master Confirmation (provided that in the case of a Second Settlement
occurring after such an early termination or cancellation, a Number of Shares to
be Delivered shall not be determined and instead a Forward Cash Settlement
Amount will be determined as provided in Annex A). If the Number of Shares to be
Delivered for any settlement of any Transaction is a negative number, then the
terms of the Counterparty Settlement Provisions in Annex A shall apply.

(b)          “Friendly Transaction Announcement” means (i) an Acquisition
Transaction Announcement by Counterparty or its board of directors prior to the
last day of the Relevant Period or any earlier date of termination or
cancellation of the relevant Transaction pursuant to Section 6 of the Agreement
or Article 12 of the Equity Definitions (such date, the “Actual Termination
Date”), (ii) an announcement by Counterparty or its board of directors prior to
the date three months following the Scheduled Termination Date that an
Acquisition Transaction that is the subject of an Acquisition Transaction
Announcement occurring prior to the Actual Termination Date has been approved,
agreed to, recommended by or otherwise consented to by Counterparty or its board
of directors, or negotiated by Counterparty or any authorized representative of
Counterparty, or (iii) where Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of any such
Acquisition Transaction contemplated by clause (i) or (ii) of this Section 9(b)
prior to the date three months following the Scheduled Termination Date, the
absence of a recommendation that its shareholders reject such transaction.

(c)          “Acquisition Transaction Announcement” means (i) the announcement
of an Acquisition Transaction, (ii) an announcement that Counterparty or any of
its subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent may result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.

(d)          “Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “25%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition) or Tender Offer or any
other transaction involving the merger of Counterparty with or into any third
party, (ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction and (iv) any transaction in which Counterparty or
its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).



10.   Acknowledgments. (a) The parties hereto intend for:

(i)         each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

(ii)         the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii)        a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

(iv)        all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b)           Counterparty acknowledges that:

(i)       during the term of any Transaction, Bank and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish or adjust
its Hedge Position with respect to such Transaction;

(ii)        Bank and its affiliates may also be active in the market for the
Shares other than in connection with hedging activities in relation to any
Transaction;

(iii)     Bank shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)     any market activities of Bank and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v)      each Transaction is a derivatives transaction in which it has granted
Bank an option; Bank may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

(c)          Counterparty and Bank acknowledge that none of Counterparty, Bank,
or any of their respective affiliates, intends to treat the payment of the
Prepayment Amount by Counterparty to Bank on the Prepayment Date with respect to
any Transaction as a loan for purposes of filing any U.S. federal, state or
local tax return.

(d)          Bank hereby represents and warrants to Counterparty that, for U.S.
federal income tax purposes: (i) it is a beneficial owner of each payment
received or to be received under this Confirmation; and (ii) each such payment
received under this Confirmation will be effectively connected with its conduct
of a trade or business in the United States. Any successor entity to Bank shall
make such representations and provide such documents as are necessary to ensure
that any payments made pursuant to this transaction are free of U.S. withholding
tax.

11. Credit Support Documents. For each Transaction, as set forth in the related
Supplemental Confirmation.

12. Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

(b)          Notwithstanding anything to the contrary in the foregoing, Bank
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from Bank to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to Bank rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

13. Delivery of Shares. Notwithstanding anything to the contrary herein, Bank
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) and 6(e) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for Bank to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination and, if such
delivery is made by Bank, the prices at which Bank purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty. In no event, however, shall the number of Shares required to be
delivered by Counterparty pursuant to this Master Confirmation be greater than
the Reserved Shares (as defined in the Annex A).

15. Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14, such Shares or Alternative Delivery
Property shall be delivered on a date selected by Bank as promptly as
practicable in a commercially reasonable manner.

16. Special Provisions for Counterparty Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement, in the
event that an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to any Transaction
and, as a result, Counterparty owes to Bank an amount calculated under Section
6(e) of the Agreement, such amount shall be deemed to be zero; provided that
following a Friendly Transaction Announcement, this Section 16 shall cease to
apply.

17. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by EITF 00-19 as in
effect on the relevant Trade Date (including, without limitation, where
Counterparty so elects to deliver cash or fails timely to elect to deliver
Shares or Alternative Delivery Property in respect of the settlement of such
Transactions).

18. Agreements in Respect of Termination Amounts. Notwithstanding any provision
of this Master Confirmation, any Supplemental Confirmation, the Agreement or the
Equity Definitions to the contrary, in determining any amounts payable in
respect of the termination or cancellation of any Transaction pursuant to
Section 6 of the Agreement, Article 12 of the Equity Definitions or Section 14
of this Master Confirmation, the Calculation Agent shall make such determination
without regard to changes in dividends (including, without limitation,
Extraordinary Dividends) stock loan rates, liquidity or hedging costs.

19. Agreement in Respect of Adjustments. Notwithstanding any provision of this
Master Confirmation, any Supplemental Confirmation, the Agreement or the Equity
Definitions to the contrary, the Calculation Agent shall not make any adjustment
in respect of any Transaction pursuant to Article 11 or Article 12 of the Equity
Definitions or pursuant to this Master Confirmation to account for changes in
dividends (including, without limitation, Extraordinary Dividends), stock loan
rate, liquidity or hedging costs.

20. Explanations Provided. As soon as reasonably practicable upon request after
any calculation, adjustment or determination with respect to any Transaction
hereunder the Calculation Agent (or Bank, as applicable, if making any
calculation, adjustment or determination expressly provided in this Master
Confirmation to be made by Bank) shall provide to Counterparty a reasonably
detailed explanation of such calculation, adjustment or determination.

21. Claim in Bankruptcy. Bank acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

22. General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a “qualified
financial contract”, as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New York (the “General Obligations Law”); (ii) such
Trade Notification constitutes a “confirmation in writing sufficient to indicate
that a contract has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.

23. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).



24.   Offices.

(a)          The Office of Bank for each Transaction is: 390 Greenwich Street,
New York, NY 10013.

(b)          The Office of Counterparty for each Transaction is: 333 Lakeside
Drive, Foster City, California 94404.

25. Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

(a)          All parties to this Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.

(b)          Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.

(c)          The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.

(d)          The arbitrators do not have to explain the reason(s) for their
award.

(e)          The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

(f)          The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

(g)          The rules of the arbitration forum in which the claim is filed, and
any amendments thereto, shall be incorporated into this Master Confirmation.

Counterparty agrees that any and all controversies that may arise between
Counterparty and Bank, including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.

26. Counterparts.         This Master Confirmation may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Master Confirmation by signing and delivering
one or more counterparts.


1

IN WITNESS WHEREOF, the parties hereto have caused this Master Confirmation to
be duly executed by their respective authorized officers as of the day and year
first written above.

      CITIBANK, N.A.
By:
  /s/ Jason Shrednick
 
   



    Name: Jason Shrednick
Title: Authorized Signatory

      GILEAD SCIENCES, INC.
By:
  /s/ Robin L. Washington
 
   



    Name: Robin L. Washington
Title: Senior Vice Presidnet and Chief
Financial Officer

2

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

     
To:
  Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
From:
  Citibank, N.A.
Subject:
  Collared Accelerated Stock Buyback
Date:
  [     ]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citibank, N.A. (“Bank”) and
Gilead Sciences, Inc. (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Bank and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1.          This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of October 21, 2008 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.          The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

     
Trade Date:
  [     ]
Forward Price Adjustment Amount:
  USD [     ]
Hedge Period End Date:
  [     ]
Scheduled Termination Date:
  [     ]
First Acceleration Date:
  [     ]
Prepayment Amount:
  [     ]
Prepayment Date:
  [     ]
Initial Shares:
  [     ]
Initial Share Delivery Date:
  [     ]
Minimum Shares:
  As set forth in the Trade Notification, to
be a number of Shares equal to (a) the
Prepayment Amount divided by (b) [     ]% of
the Hedge Period Reference Price.
Maximum Shares:
  As set forth in the Trade Notification, to
be a number of Shares equal to (a) the
Prepayment Amount divided by (b) [     ]% of
the Hedge Period Reference Price.
Additional Relevant Days:
  The 10 Exchange Business Days immediately
following the Termination Date.
Credit Support Documents.
 


3.          Counterparty represents and warrants to Bank that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.          This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

3

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Confirmation to be duly executed by their respective authorized officers as of
the day and year first written above.

CITIBANK, N.A.



      By:

Name:

Title:

GILEAD SCIENCES, INC.



      By:

Name:

Title:

4

SCHEDULE B

TRADE NOTIFICATION

     
To:
  Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
From:
  Citibank, N.A.
Subject:
  Collared Accelerated Stock Buyback
Date:
  [     ]

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Citibank, N.A. (“Bank”) and Gilead Sciences,
Inc. (“Counterparty”) (together, the “Contracting Parties”) on the Trade Date
specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [     ], 2008 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of October 21, 2008 (the “Master Confirmation”) between
the Contracting Parties, as amended and supplemented from time to time.

     
Hedge Completion Date:
  [ ]
Calculation Period Start Date:
  [ ]
Hedge Period Reference Price:
  USD [ ]
Minimum Shares:
  [ ]
Maximum Shares:
  [ ]

Yours sincerely,

CITIBANK, N.A.



      By:

Name:

Title:

5

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.          The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:



      Settlement Currency:                USD



      Settlement Method Election: Applicable; provided that (i) Section 7.1 of
the Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party may make a settlement method election only if the Electing Party
represents and warrants to Bank in writing on the date it notifies Bank of its
election that, as of such date, the Electing Party is not aware of any material
non-public information concerning Counterparty or the Shares and is electing the
settlement method in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws.



      Electing Party:                           Counterparty



      Settlement Method



      Election Date:                           The Termination Date; provided
that if Bank accelerates the Termination Date pursuant to the proviso to the
definition of “Termination Date,” the Settlement Method Election Date shall be
the second Exchange Business Day immediately following the Termination Date, and
the latest time for making such Settlement Method Election shall be 10 minutes
prior to the open of trading on the Exchange on such second Exchange Business
Day; and provided further that if a Friendly Transaction Announcement occurs
after the Settlement Date, the Settlement Method Election Date for the Second
Settlement shall be the date of the Friendly Transaction Announcement.



      Default Settlement Method: Cash Settlement



      Forward Cash Settlement



      Amount:                                  The Number of Shares to be
Delivered multiplied by the Settlement Price; provided that in the case of a
Second Settlement occurring after an early termination or cancellation of the
relevant Transaction pursuant to Section 6 of the Agreement or Article 12 of the
Equity Definitions, the Forward Cash Settlement Amount shall equal the lesser of
(i) zero and (ii)(x) the Payment Amount that would have been calculated for such
early termination or cancellation if the words “less than the Minimum Shares and
not” and “,but not below zero,” had been deleted from the definition of Number
of Shares to be Delivered and, for purposes of “Special Provisions for
Counterparty Payments” of the Master Confirmation, the relevant Friendly
Transaction Announcement had occurred prior to such calculation, as determined
by the Calculation Agent (with an amount that would have been owed by
Counterparty expressed as a negative number for purposes of this calculation)
minus (y) the actual Payment Amount calculated for such early termination or
cancellation.



      Settlement Price:                       The average of the VWAP Prices
(or, in the case of a Second Settlement, the Relevant Prices) for the Exchange
Business Days in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation or, in the case of a Second
Settlement, subject to Section 6.6(a) of the Equity Definitions as if such dates
were Valuation Dates.



      Settlement Valuation Period:   A number of Scheduled Trading Days, not to
exceed 5, selected by Bank in its commercially reasonable discretion, beginning
on the Scheduled Trading Day immediately following the Termination Date or, in
the case of a Second Settlement, the date of the Friendly Transaction
Announcement; provided that Bank may determine a higher number of Scheduled
Trading Days as it shall determine in good faith and in a commercially
reasonable manner to be appropriate in light of applicable legal or regulatory
requirements.



      Cash Settlement:                       If Cash Settlement is applicable,
then Buyer shall pay to Seller the absolute value of the Forward Cash Settlement
Amount on the Cash Settlement Payment Date.



      Cash Settlement



      Payment Date:                         The date one Settlement Cycle
following the last day of the Settlement Valuation Period.



      Net Share Settlement



      Procedures:                                If Net Share Settlement is
applicable, Net Share Settlement shall be made in accordance with paragraphs 2
through 7 below.

2.          Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to Bank,
in each case as determined by the Calculation Agent.

3.          Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:

(a)         a registration statement covering public resale of the Registered
Settlement Shares by Bank and any other underwriter(s) (the “Registration
Statement”) shall have been filed with the Securities and Exchange Commission
under the Securities Act and been declared or otherwise become effective on or
prior to the date of delivery, and no stop order shall be in effect with respect
to the Registration Statement; a printed prospectus relating to the Registered
Settlement Shares (including any prospectus supplement thereto, the
“Prospectus”) shall have been delivered to Bank and any other underwriter(s), in
such quantities as Bank shall reasonably have requested, on or prior to the date
of delivery;

(b)         the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Bank;

(c)         as of or prior to the date of delivery, Bank and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size, as determined by Bank in its
good faith and commercially reasonable discretion, taking into account market
conditions prevailing at that time and conditions and nature of Counterparty at
that time (including, without limitation, if deemed appropriate by Bank, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them), and the results of such investigation are satisfactory to
Bank, in its commercially reasonable discretion; and

(d)         as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with Bank and any other underwriter(s)
in connection with the public resale of the Registered Settlement Shares by Bank
and any other underwriter(s) substantially similar to underwriting agreements
customary for underwritten offerings of equity securities of similar size, in
form and substance reasonably satisfactory to Bank, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Bank
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4.         If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above, then Counterparty covenants as follows:

(a)         all Unregistered Settlement Shares shall be delivered to Bank (or
any affiliate of Bank designated by Bank) and any other initial purchaser(s)
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof;

(b)         as of or prior to the date of delivery, Bank and any other initial
purchaser(s) and any potential purchaser of any such shares from Bank (or any
affiliate of Bank designated by Bank) or from any other initial purchaser(s)
identified by Bank shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size, as determined
by Bank in its good faith and commercially reasonable discretion, taking into
account market conditions prevailing at that time and conditions and nature of
Counterparty at that time (including, without limitation, if deemed appropriate
by Bank, the right to have made available to them for inspection all financial
and other records, pertinent corporate documents and other information
reasonably requested by them);

(c)         as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with Bank (or any affiliate of Bank
designated by Bank) and any other initial purchaser(s) in connection with the
private placement of such shares by Counterparty to Bank (or any such affiliate)
and any other initial purchaser(s) and the private resale of such shares by Bank
(or any such affiliate) and any other initial purchaser(s), substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
satisfactory to Bank in its good faith and commercially reasonable discretion,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Bank and its affiliates and
any other initial purchaser(s) and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all commercially reasonable fees and
expenses in connection with such resale, including all commercially reasonable
fees and expenses of counsel for Bank and any other initial purchaser(s), and
shall contain representations, warranties, covenants and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and

(d)         in connection with the private placement of such shares by
Counterparty to Bank (or any such affiliate) and any other initial purchaser(s)
and the private resale of such shares by Bank (or any such affiliate) and any
other initial purchaser(s), Counterparty shall, if so requested by Bank in its
good faith and commercially reasonable discretion, prepare, in cooperation with
Bank, a customary private placement memorandum in form and substance reasonably
satisfactory to Bank and any other initial purchaser(s).

5.         Bank, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Bank pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Bank, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Bank, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Bank will refund, in USD, such excess to Counterparty on the date that is three
(3) Currency Business Days following the Final Resale Date, and, if any portion
of the Settlement Shares remains unsold, Bank shall return to Counterparty on
that date such unsold Shares.

6.         If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to Bank, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Bank additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Bank and any other
underwriter(s) or initial purchaser(s) in accordance with the provisions above;
provided that if the sum of the Net Proceeds from the sale of the originally
delivered Shares and the Net Proceeds from the sale of any Makewhole Shares is
less than the absolute value of the Forward Cash Settlement Amount then
Counterparty shall, at its election, either make such cash payment or deliver to
Bank further Makewhole Shares until such Shortfall has been reduced to zero.

7.         Notwithstanding the foregoing, in no event shall the aggregate number
of Settlement Shares and Makewhole Shares be greater than the Reserved Shares
minus the amount of any Shares actually delivered by Counterparty under any
other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

A – B



      Where   A = the number of authorized but unissued shares of the
Counterparty that are not reserved for future issuance on the date of the
determination of the Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 27,000,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

6